
	

113 HRES 171 IH: Condemning the Republic of the Sudan for its actions to pardon Mubarak Mustafa, who was responsible for the escape of two men convicted of the assassination of John Granville on January 1, 2008, and calling on the United States Department of State to continue to include Sudan on the list of state sponsors of terrorism.
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 171
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mr. Higgins (for
			 himself, Mr. Engel,
			 Mr. Collins of New York,
			 Mr. Stockman,
			 Mr. King of New York,
			 Mr. Israel,
			 Mr. Owens,
			 Ms. Slaughter,
			 Mr. Connolly,
			 Mr. Faleomavaega,
			 Ms. Bass, and
			 Ms. Meng) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the Republic of the Sudan for
		  its actions to pardon Mubarak Mustafa, who was responsible for the escape of
		  two men convicted of the assassination of John Granville on January 1, 2008,
		  and calling on the United States Department of State to continue to include
		  Sudan on the list of state sponsors of terrorism.
	
	
		Whereas John Granville was a Fulbright Scholar and Peace
			 Corps volunteer who became a career diplomat for the United States Agency for
			 International Development;
		Whereas in 2007, John Granville was working in the
			 Republic of the Sudan to facilitate free elections in the war-torn
			 country;
		Whereas on January 1, 2008, John Granville and his driver
			 Abdel Rahman Abbas were brutally murdered by Islamic extremists in Khartoum,
			 Sudan;
		Whereas on June 24, 2009, four men, Abdelraouf Abu Zaid
			 Mohamed Hamza, Mohamed Makawi Ibrahim Mohamed, Abdelbasit Alhaj Alhasan Haj
			 Hamad, and Mohanad Osman Yousif Mohamed, were convicted for their involvement
			 in the plotting and execution of the assassination;
		Whereas on June 10, 2010, these four men escaped prison in
			 Sudan through the aid of Mubarak Mustafa;
		Whereas two of the four men, Haj Hamad, and Mohamed Makawi
			 Ibrahim Mohamed, remain at-large;
		Whereas the President of Sudan granted a pardon to Mubarak
			 Mustafa;
		Whereas the United States Department of State has issued a
			 strong condemnation of the pardon of Mubarak Mustafa; and
		Whereas the United States Department of State has
			 authorized a $5,000,000 payment through their Rewards for Justice Program for
			 information that leads to the capture of either of the escaped prisoners: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns in the strongest terms the
			 Government of the Republic of the Sudan’s pardon of Mubarak Mustafa for his
			 role in allowing the men convicted of the assassination of John Granville to
			 escape imprisonment; and
			(2)calls on the United States Department of
			 State to continue to list Sudan on the state sponsors of terrorism list until
			 such time as the men convicted of the assassination of John Granville are
			 apprehended and the pardon of Mubarak Mustafa is repealed.
			
